DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/16/22 have been fully considered but they are not persuasive.
On pages 7-10 regarding prior art rejections Applicant argues amendments overcome the rejection of record.
The Examiner respectfully refers to the rejection below regarding newly amended claims.
On page 10 Applicant argues a person of ordinary skill wouldn’t modify Schroeder “with any other reference” to arrive at the claimed device since the coating of the electrode of Schroeder with an insulating coating would make the electrode incapable of contacting the skin which would mean the electrode wouldn’t be able to receive EMG signals, destroying the function of Schroeder’s device. 
The Examiner respectfully ****

Claim Rejections - 35 USC § 103

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-5, 10-11, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 20180296822 A1) hereinafter known as Schroeder in view of Kuiken et al. (US 20160038314 A1) hereinafter known as Kuiken.
Regarding claims 1 and 10 Schroeder discloses an orthopedic device (Figure 1) comprising:
a base body (Figures 3 and 5 item 120) made of an electrically insulating material ([0121]); and 
at least one electric conductor arranged within in the base body (Figures 3 and 5 item 130), the at least one conductor comprising a core made of an electrically conductive elastomer (Figure 3 item 134 and 136; [0024]),
wherein the conductor is arranged in the base body () via a method of casting (),
but is silent with regards to there being an electrically insulated coating on the core.
However, regarding claims 1 and 10, Schroeder appears to show there can be some elastomeric insulating material separating the conductor (“electrode” Figure 5 item 130) and the surrounding fabric (Figure 5 item 110) (see figure 5).
Further, Kuiken teaches that the inclusion of an electrically insulating coating on the electrically conductive core of an electrode is known (e.g. embedding the electrode within an insulator so that it has a back “coating” (Figure 6; [0032])). Schroder and Kuiken are involved in the same field of endeavor, namely sockets with sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Schroeder so that there is an electrically insulating coating on the core (electrode) of Schroeder such as is taught by Kuiken in order to ensure there is no transmittal of electrical energy through the fabric layer when in use. This insulating layer would be a protective layer that could not only protect a user from electrical shock, but also protect the sensor from electrical interference, moisture, temperature changes, and dirt.  
Regarding claims 2 and 11 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
wherein Schroeder further discloses the elastomer is a silicone, thermoplastic elastomer, or polyurethane ([0024 silicone), with at least one of graphite, soot, metal particles, or carbon nanotubes are found ([0025]).
Regarding claims 4 and 13 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
wherein Schroeder further discloses the material of the base body comprises silicone, a thermoplastic elastomer, or a polyurethane ([0021]).
Regarding claims 5 and 14 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
wherein Schroeder further discloses wherein the device comprises either an electrode or a sensor (Figures 2-3 and 5 item 130) which is electrically connected to the conductor (Figures 2 and 5; [0031] the conductor is connected to other electric components, including other electrodes/sensors) such that when the device is mounted on a body part the device comprise into contact with that body part (Figure 2; [0001], [0022]).
Regarding claim 17 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
wherein Schroeder further discloses the electrically conductive elastic material comprises an elastomer ([0024]).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder and Kuiken as is applied above, further in view of Shannon (US 20060111792 A1).
Regarding claims 3 and 12 the Schroeder Kuiken Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the electrically insulating coating being a poly p-xylylene polymer and derivates.
However, regarding claims 3 and 12, Shannon teaches wherein insulating coating materials for prosthetic sockets include derivates of poly-p-xylylene ([0041], [0044]). Schroeder and Shannon are involved in the same field of endeavor, namely prosthetic limbs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Schroeder Kuiken Combination so that the material of insulating coating comprises that which is claimed, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/24/22